OPINIÓN-DISIDENTE DEL
JUEZ ASOCIADO SEÑOR DEL TORQ.
Después de haberse discutido ampliamente todas las cues-tiones envueltas en este recurso, la mayoría de los jueces que componen esta corte ha optado por la revocación de la sen-tencia apelada. No puedo estar conforme. A mi juicio, penetrando en el fondo del asunto, resulta tan notoriamente injusta la actitud de la compañía demandada,, que no debe tener el amparo de la corte. Lo sucedido en este caso debe estar siempre fijo en la mente de aquellos funcionarios en-cargados de disponer de las riquezas del pueblo por medio de franquicias, a fin de otorgar éstas con las debidas reservas y restricciones.
Para' mayor claridad, debería comenzar mi opinión trans-cribiendo la solicitud de injunction, Sin.embargo, prescindiré de ello para evitar repeticiones, ya que dicha solicitud se ha copiado en la opinión del tribunal.
La corporación apelante señaló los errores que atribuye a la corte de distrito, así:
“I. Los hechos alegados en la demanda o solicitud no establecen cansa para librar auto de injunction y la corte incurrió en error.til expedir el auto fundado en tales hechos. II. La corte incurrió en error al declarar que la prueba demuestra que el sitio en donde fue establecido el paso era espacio reservado para camino o vía de trán-sito público. III. La corte incurrió en error al no declarar que el demandante está impedido {estopped) para sostener en contra a esta demandada que el referido sitio de paso está dentro de una zona reservada para carretera. IV. La corte incurrió en error al admitir como prueba los documentos exhibits 1, 2, 6 y 7, del demandante. V. La corte incurrió en error al permitir que se le preguntara al testigo Larrínaga sobre la significación de una memoria contra' lá oposición de la demandada ■ (excepción pág.-48, de la transcripción). VI. La corte incurrió en error al permitir las preguntas del deman-dante sobre reputación (excepciones págs. 49, 50, 53, 54 y -56 de la transcripción).
*443'A'.'Examinaré el primer error. Al argumentarlo, la rapé-lanté lo subdivide en cuatro partes que marca con las 'letras ■' ■'
■ {á) Sostiene la apelante que “en el supuesto de que'la demandada tenía el deber de construir el paso o cruce- de acuerdo- con la franquicia de 1909 a la orden del Comisionado del Interior o permitir que tal paso se estableciese, el injunction no - es el remedio apropiado y procedente, sino el mandamus.”
A esto contesta con razón el apelado:
“Las dos secciones o cláusulas de donde se pretende deducir la improcedencia del remedio que interesamos, son bien claras en su texto, y 'eñ ellas puede verse que la obligación-impuesta a la demandada no éstina obligación o deber absoluto, sino que está sujeto a la siguiente alternativa': Si la compañía deja de actuar, entonces el Gobierno puede realizar la obra que áe negare a ejecutar la demandada y ha-cedla pqr ,sí, con cargo a- ésta. De modo que, asumiendo una nega-tiva fie la demandada, el mismo fin que se obtendría con el mandamus, se ’ puede' obtener por el Gobierno mismo, por virtud de la misma franquicia, lo que haría indiscutiblemente improcedente el remedio dé mandamus,- no tan sólo por no establecerse la obligación o deber absoluto, sino que además, resultaría un remedio evidentemente in-necesario,-ineficaz y no autorizado.”
“No resulta daño irreparable alguno de los hechos ál'e^ádos én la demanda” y, por tanto, sostiene la apelante, 'iihprocedente el auto de. injunction.”
' ': lia' léy vigente en Puerto Rico autorizando la expedición dé "autos de 'injunctions (Compilación de 1911, pág. 292), es bien 'amplia. En su sección 3, fija siete casos en los cuales :se puede hacer uso de este “brazo fuerte de la equidad-” Uno lié 'éllós és“ cuando de la petición o declaración jurada re-:stilta§e!qúé-la comisión o continuación dé algún acto, durante 'él' litigio, habrá de causar- pérdidas o daños de considéración o irreparables a alguna de las partes. ”
'■ ¡ o; Léyeüdó lá' solicitud puede verse en la forma que,' al final de la misma, la parte demandante y apelada alegó los daños 'i'í'ré^'aháblés.1-' El término “irreparable” lia adquirido én la *444ley de injunction un significado que quizás no está en armonía con el origen de la palabra o la significación literal de la misma, dice R. C. L. en su Yol. 14, pág. 346. Además, el es-tatuto no se refiere solamente a daños irreparables sino >a daños de consideración, y no puede negarse que si el Pueblo de Puerto Rico tiene razón en este caso, sufriría si no un daño irreparable, por lo menos un daño de consideración al obligársele a conducir sus carros de basuras por otro camino cuyas condiciones tendré oportunidad de analizar más ade-lante.
(c) “Las provisiones de la franquicia — alega la parte ape-lante — en que se funda la solicitud del demandante, no obligan a la demandada a construir y mantener un paso o cruce sobre la vía en el sitio a que se refiere la demanda por orden del Comisionado del Interior ni a permitir que tal paso se cons-truyere y mantuviere.”
A mi juicio, tiene en parte razón la apelante en este ex-tremo. Basta leer con algún cuidado la cláusula de la fran-quicia transcritas en la solicitud, para concluir en seguida que la obligación de la compañía demandada de mantener a satis-facción del Comisionado del Interior el lecho de la vía entre los raíles y por un espacio de pie y medio en cualquier lado de ella donde quiera que dichos raíles crucen o descansen sobre el camino, u otra vía de tránsito público, no lleva con-sigo la de construir el cruce de que se trata en el presente caso.
Si el reconocido en las referidas cláusulas al Comisionado dél Interior, fuera el único derecho que tuviera El Pueblo en este caso, la sentencia apelada debería revocarse y deses-timarse totalmente la solicitud de injunction.
(d) “El auto de injunction — alega, por último, la parte apelante, para sostener el primer error, — era improcedente por no resultar de la demanda que el demandante tenía un derecho claro, legal o equitativo.”
Emitiré mi opinión con respecto a este extremo, al con-siderar el segundo de los errores señalados.
2. ¿Están las vías de la demandada, en el sitio donde existe *445el cruce de que se trata, dentro de la carretera o del espacio reservado para ella, o no lo están?
La corte de distrito resolvió que estaban dentro «del sitio reservado para la carretera. La parte apelante sostiene que no están dentro de la carretera, porque jamás la carretera tuvo el ancho suficiente para ello; ni que tampoco lo están dentro de la llamada zona reservada para la carretera, por-que tal zona nunca existió, y si fué alguna vez demarcada, tal demarcación se hizo a espaldas suyas y no puede, por tanto, afectarle.
■ Aparece claramente de los autos que en 18 de febrero de 1878 se concedió por el Gobierno de España a don Pablo Ubarri la autorización necesaria para construir una línea fé-rrea entre la capital de Puerto Rico y el pueblo de Río Piedras. El tranvía se construyó en efecto y una parte de sus líneas cruzaba por dentro de la carretera sostenida por el Estado y que comunicaba entonces y comunica hoy la capital, estable-cida en una isleta, con la isla grande de Puerto Rico. Én el sitio en donde existe el cruce origen de este pleito, el tranvía tenía sus raíles dentro de la carretera.
Transcurrió algún tiempo y el señor Ubarri solicitó y ob-tuvo del Gobierno de España que se le permitiera practicar ciertas variaciones en el trazado de la línea. Una de ellas fué la de levantar las vías de la carretera y colocarlas fuera de la misma paralelamente a ella en casi toda su extensión. En el sitio de que se trata en este pleito, se colocaron las vías levantadas sobre un terraplén, construido expresamente por Ubarri, a la derecha, caminando hacia Santurce, de la línea de árboles que limitaba la carretera.
Tiene, pues, razón la parte apelante cuando sostiene que las vías de su antecesor Ubarri, después de la variación del trazado a que he hecho referencia, quedaron fuera de la ca-rretera, cuyo ancho, de acuerdo con la ley en aquel entonces vigente, era de ocho metros. 2 Escriche 162 y ley citada.
Pasaron los años, se efectuó el cambio de soberanía y el *446tranvía ;de Ubarri fué vendido, adquiriendo el comprador, como es natural, todos los derechos de Ubarri. ..... .
. El se.is de mayo de 1909 el Consejo Ejecutivo de Puerto Rico concedió a la San Juan Light and Transit Co., suces.ora de Ubarri, el derecho de poseer, extender y operar un ferroca-rril eléctrico entre San Juan y Río Piedras. La franquicia fué aprobada por el Gobernador el 11 de mayo de 1909, y por el Presidente el día 21 de los mismos mes y año. Contiene 33 secciones, se hace referencia en ella a la concesión original y sus modificaciones, a disposiciones del gobierno militar del nuevo soberano y del gobierno municipal y a otros particu-lares, y puede decirse que con ella comienza una nueva vida para el camino de hierro por el que ya en esa fecha cruzaban y han continuado cruzando carros eléctricos en vez de vagones arrastrados por locomotoras movidas por vapor. Las sec-ciones 10 y 11 de la franquicia se transcribieron, traducidas al castellano en la demanda y a este respecto debe advertirse que en el último párrafo de la sección 11 se omitió traducir las siguientes palabras: “or tuithin the space reserved therefor,” que debieron colocarse entre las palabras “pública” y “deberá” del dicho párrafo. Por la nueva franquicia se autorizó al concesionario para construir una doble vía entre otros por el sitio a que se refiere este pleito.
La compañía demandada, Porto Rico Railway Light & Power Company, adquirió la anterior franquicia y otras más, y el Consejo Ejecutivo, el 17 de marzo de 1911, aprobó el traspaso y dió nueva fuerza y vigor a las anteriores conce-siones, bajo ciertas condiciones que 'con toda claridad se ex-presaron, y su acción fué aprobada por el Gobernador de Puerto Rico y por el Presidente de los Estados Unidos el 21 y el 30 de marzo de 1911, respectivamente.
Antes de otorgarse la franquicia de 1909, se deslindaron por personas debidamente autorizadas por ambos gobiernos, los terrenos de la isleta de San Juan, a los efectos de deter-minar cuáles correspondían al Pueblo de los Estados Unidos y cuáles al de Puerto Rico. Se levantaron planos y en ellos *447se dió a la carretera por el sitio en- cuestión, un ancho de veinte metros. -
La doble vía- concedida por la franquicia de 1909 se Cons-truyó, según declaración del testigo de la demandada T.: W. Teele, en 1910. Para ello hubo necesidad de enanchar el te-rraplén, que se acercó más a la carretera, cortándose toda la línea de árboles que protegía el lado derecho de ésta, cami-nando hacia Santurce. La doble vía no invadió el firme de la carretera, la zona antigua de ocho metros, pero sí quedó dentro del espacio de veinte metros fijados en el deslinde de que dejo hecho mérito.
En el acto de la vista la parte demandante presentó prueba a los efectos de demostrar que desde los tiempos de la antigua soberanía se consideró siempre que la carretera tenía en el sitio de que se trata un ancho de veinte metros. La corte sentenciadora admitió y dió crédito a esa prueba, pero pres-cindiré en absoluto de ella y partiré en todas mis conclu-siones ele la base de que el ancho de la carretera durante la antigua soberanía fue el de ocho metros, que esos ocho metros, una vez que se varió el trazado de su primitiva línea por Ubarri, jamás volvieron a ser invadidos ni por Ubarri ni por sus sucesores en época alguna, y que el único documento en que oficialmente se dió a la carretera el ancho de veinte metros fué el deslinde indicado.
Para ver claro, en este pleito es necesario fijar con toda pre-cisión a quien pertenecen los terrenos sobre los cuales, está la vía y los adyacentes a ellos. Esos terrenos pertenecieron siempre al soberano español, luego, a virtud del tratado de París, al soberano americano, y por último y en la actualidad, a la Isla de Puerto Rico, a cuya isla los cedió el soberano ame-ricano. Estos son hechos cuya certeza se admite por ambas partes.
Caminando hacia Santurce, a la izquierda de la doble vía de la demandada, quedan la carretera actualmente construida y luego los terrenos de la Feria Insular pertenecientes al Pueblo de Puerto Rico, que colindan al norte, con el Océano *448Atlántico, y a la derecha, otra faja de terreno del Pneblo de Puerto Rico, luego la vía de la American Railroad Company óf Porto Rico, y luego el vertedero de basuras del Departamento de Sanidad del G-obierno Insular que limita al sur con las aguas del puerto de San Juan, Puerto Rico. Los terrenos por donde pasan los raíles de la demandada, como hemos dicho, son también propiedad actualmente del Pueblo de Puerto Rico.
Al conceder España a Ubarri el derecho de cruzar con un tranvía esa zona de su propiedad y al ratificar el Consejo Ejecutivo de Puerto Rico.la concesión de España, ¿se des-prendieron de tal modo de sus derechos sobre la faja ocupada por las vías del concesionario, que quedaron colocados a su merced para establecer comunicaciones entre los terrenos si-tuados a lado y lado de la vía?
Una respuesta negativa se impone, sin vacilación, a mi juicio. Todo ese sitio de la isleta de San Juañ hasta el puente de San Antonio, se conocía por la tercera línea de defensa de la plaza fortificada de San Juan y no es posible ni por un momento suponer que fuera la intención del gobierno es-pañol el dificultar en manera alguna sus comunicaciones.
Se concedió un derecho de paso y ese derecho fijado de acuerdo con las circunstancias locales, es el único que se está obligado a respetar. La compañía demandada va demasiado lejos. Estoy conforme con ella en que su franquicia debe respetarse, en que su derecho de paso no puede obstruirse; pero no puedo estar con ella cuando sostiene que es árbitra para conceder o negar el cruce a través de sus vías al Pueblo de Puerto Rico, propietario de las tierras sobre las cuales se levantan esas mismas vías y de todos los terrenos adyacen-tes a ellas en el sitio en cuestión que linda, como hemos visto, ah norte con el océano y al sur con la bahía, y que forma en su totalidad una faja relativamente estrecha de la pequeña isla en que está situada la capital de Puerto Rico.
Reducido a sus propios términos, el caso es simple. Que-da limitado a investigar si los verdaderos derechos de la de-*449mandada han. sufrido perjuicio, esto es, si la facultad que indiscutiblemente tiene la demandada de explotar su tranvía ha ;sido en modo alguno perturbada por los actos de El Pueblo. A este respecto es de importancia la inspección .ocular prac-ticada por la corte, las vistas fotográficas presentadas por la misma parte demandada y los planos introducidos por ambas partes.
Todo ello, examinado cuidadosamente, demuestra que la corte sentenciadora estuvo justificada al concluir que el cruce en el sitio donde se encuentra en nada obstaculiza el libre y seguro tránsito de los carros de la demandada, y siendo éste, en esencia, el derecho que ella tiene, no puede sostenerse que. se haya violado la concesión que se le hiciera.
Como puede verse, según la opinión que del caso he for-mado no es. decisiva para mí la circunstancia de si los raíles de la demandada están o no dentro del espacio reservado para carretera. Pero ya que esta cuestión se debatió tanto en el pleito, diré que siendo los pueblos representados por ellas los únicos dueños de todas las tierras en cuestión, pudieran las autoridades federales e insulares fijar, sin necesidad ■ de obtener el consentimiento de la demandada, el ancho.que debe-ría darse en el futuro a la carretera que une la capital con la isla. Claro es que al llevar a la práctica esos planes será necesario tomar. en consideración los derechos adquiridos por la demandada. Cuando llegue el momento, si estuviere aún en vigor la franquicia de la demandada, entonces el Pueblo tendrá que ponerse de acuerdo con ella, para las- varia-ciones que hubiere necesidad de practicar. Destruir el te-rraplén levantado por la demandada, alterar el trazado de sus vías en forma tal que no pudieran sus carros caminar de-bidamente, eso sí sería atacar el derecho de paso concedido; pero cruzar su vía cuantas veces sea menester, sobré todo como en este caso, para llevar a efecto un servicio público, sin daño para el funcionamiento debido de sus carros, es algo distinto.
3. Al considerar el segundo de los errores señalados, creo *450haber expuesto con suficiente claridad y extensión mi manera :de apreciar el caso, distinta en parte de la de la corte senten-ciadora. Sin embargo, por diferentes caminos he llegado a la misma conclusión.
El criterio que he adoptado no exige que considere los errores señalados por la parte apelante con los números 3, 4, 5 y 6, ya que puede prescindir se de toda la prueba objetada por la dicha parte adelante y eso no obstante sostenerse la sentencia apelada.
Para concluir me limitaré a consignar que si se examina -cualquiera de los varios planos presentados como prueba, ■que abarque la tercera línea de defensa de la ciudad de San Juan, P. R., se verá que al cruzar El Pueblo con sus carros de basura las vías de la demandada en el sitio en cuestión, va ■ casi directamente con ellos al vertedero, y si se le obligara a usar el antiguo camino no afirmado, tendría que dar un largo rodeo a través de tierras arenosas en parte y en parte pantanosas, con. detrimento de todo su servicio.
Por virtud de lo expuesto, opino que si bien la compañía deñiandada no está obligada a construir por ella misma el crúce de que sé trata, ni a pagar él importe de los gastos hechos por El Pueblo al construirlo, lo está a respetarlo, no pudiendo oponerse a que El Pueblo siga pasando por él con sus carros de basura, siempre que con ello, no obstaculice de modo cierto y efectivo sir derecho de vía reconocido y rati-ficado en varias ocasiones.